Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1-3, 5-7, 11, 26, 27, 29, 31-33, 36, 38, 55, and 59-63 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/104042 Elvin in view of WO 2013/030840 Shoseyov et al. and JP 2010-275496 Ikenaga et al.

Regarding claims 1, 3, 5-7, and 33: 

Elvin discloses making resilin by recombinant technology and purifying it at page 4, lines 17-18, page 5, lines 3-8, noting the reference to purifying the proteins at line 7, page 7. Lines 24-27, page 19, lines 36-37, page 20, lines 1-7, page 21, lines 5-6, noting the purification of the proteins, page 24, lines 1-20, page 25, lines 2-3, noting the expression and purification, page 27, lines 36-37, noting the purification, page 28, line 1, noting the recombinant resilin, and the remainder of the document.  This disclosure of Elvin falls within the scope of the requirements of the instant claim 7.

Elvin discloses crosslinking the recombinant resilin via formation of dityrosine linkages therein at page 4, line 19.  

Elvin, page 13, lines 27-28 states that any means of crosslinking the resilin may be used.  Elvin page 14, lines 5-7 lists other means for crosslinking the resilin.

Elvin, page 42, lines 18-21 uses peroxide catalyzed to its reactive OH radicals by a peroxidase to crosslink the resilins.
Elvin does not describe crosslinking their resilins with ammonium persulfate at the instantly claimed temperatures.
Elvin, page 56, lines 1-36, particularly line 20, shows ammonium sulfate to be useful in crosslinking resilin but does not heat it to the instantly claimed temperatures because it uses a photo-induced mechanism to start the crosslinking reactions.

Shoseyov discloses crosslinking proteins by oxidizing tyrosine residues in the protein at page 9, lines 15-32, particularly 15-18 and 30-32, page 10, lines 1-3 and 8-10, noting the use of peroxide alone as the oxidizing agent, and page 42, lines 21-22.  Shoseyov, page 40, lines 4-10, noting the resilin of line 10, shows crosslinking resilin by these oxidizing means.  Shoseyov, page 40, lines 11-14 and page 41, lines 1-6 describes the oxidation of tyrosine residue in the biopolymer including resilin.  Shoseyov, page 43, lines 22-31 and page 44, lines 1-7 discloses the use of peroxide to oxidize the tyrosine and that oxidizing agents other than oxygen allow for a considerable degree of control over time, rate, and location of oxidation and consequent crosslinking of the polymer, including resilin.  Shoseyov, page 44, lines 3-7 shows that the peroxides may be used alone and without additional agents.
Shoseyov does not describe heating ammonium persulfate to form the reactive radicals necessary to crosslink their polymers including resilin.

Ikenaga, page 20, lines 7-17, particularly 15-17, noting that persulfates decompose to their initiating species at 70 to 85⁰ C, discloses heating persulfates to 70 to 85⁰ C to decompose them to their polymerization initiating species.  The ordinary skilled artisan would recognize that these polymerizing species are the two radicals formed by heat splitting of the persulfate moiety.  

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to crosslink the purified, recombinant resilins of Elvin by adding ammonium persulfate and heating to temperatures within the scope of the instant claims because Elvin states that their purified recombinant resilins may be crosslinked by formation of dityrosine linkages therein, Elvin teaches that any means of crosslinking the resilin may be used, Shoseyov teaches crosslinking resilins by oxidizing the tyrosine residues with peroxide, Elvin, page 56, lines 1-36, particularly line 20, shows ammonium sulfate to be useful in crosslinking resilin but does not heat it to the instantly claimed temperatures because it uses a photo-induced mechanism to start the crosslinking reactions, Shoseyov, page 44, lines 3-7 shows that peroxides may be used alone and without additional agents to oxidize and crosslink resilines, and Ikenaga shows persulfates to decompose to their initiating species at 70 to 85⁰ C, such that the ordinary skilled artisan would have expected that the ammonium peroxide of Elvin, without the ruthenium compound, would crosslink Elvin’s resilins when heated above it’s decomposition temperature, and preferably to 70 to 85⁰ C, according to the teachings of Ikenaga.

The above reaction requires no catalyst or cross-linking enzyme which falls within the scope of the instant claims 5 and 63.
To be useful for the purposes of Elvin, the above discussed crosslinked resilin would necessarily have to be stable, by some standard of stability, for the relatively short times of the instant claim 6.  There is no reason to expect that the above stated obvious method for crosslinking the resilins of Elvin would make them unstable in the short time of the instant claim 6.
It is not seen that the resilin chains of the resilins of Elvin are cut by the above method.  The resulting molecules are therefore full length resilin of the instant claim 33.

No unexpected results are seen over the above cited prior art which are demonstrated in a manner commensurate in scope with the instant claims and which compare to the closest prior art.

Regarding claim 2: 

There is no teaching of how much time the above reaction takes.  However, no reactions take place instantaneously.  Polymer crosslinking generally occurs indefinitely.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to crosslink the purified, recombinant resilin of Elvin according to the method discussed above for the times of the instant claim 2 because such reaction times include most possible times in which the crosslinking reaction will occur and would have been expected to give only predictable degrees of crosslinking to the ordinary skilled artisan.

No unexpected results are seen over the above cited prior art which are demonstrated in a manner commensurate in scope with the instant claims and which compare to the closest prior art.

Regarding claims 11, 26, 27, 29, 36, 38, and 55: 

Elvin discloses making their crosslinked resilins in the form of solutions at page 18, lines 13-16, noting solutions of line 16.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the above discussed crosslinked resilins in the form of solution in polar non-aqueous solvents, including the protic solvents of the instant claim 27, because Elvin shows their crosslinked resilins to be soluble in the protic, polar solvent water at page 56, line 20, which gives the expectation that it is soluble in other polar, protic solvents, Elvin does not limit the solvent phase of their solutions, it is known from undergraduate chemistry that like polarity solvent dissolves like polarity solute, the resilins are polar, and therefore polar solvents are required to dissolve them, including protic and nonprotic polar solvents of the instant claim 29.

The ammonium persulfate crosslinking of Elvin, page 56, lines 1-36 is performed in water, noting line 20, which falls within the scope of the instant claim 26.
To make the solutions of Elvin in other solvents, the solvent exchange of the instant claim 26 would be required.

The cited prior art does not disclose foaming the solvent exchanged solutions encompassed by Elvin.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to foam the above discussed solvent exchanged solutions of Elvin according to the instant claims 38 and 55 because Elvin discusses making their final products as foams at Elvin, page 18, lines 13-16 and it is easiest to foam solutions of polymers because they are liquid and therefore easiest to introduce bubbles into without degrading them.


Different solvents give different degrees of solvation which would have been expected to give different polymer properties to polymers dissolved therein.  The different solvents discussed above would have therefore been expected to change one or more properties of the instant claim 36.

No unexpected results are seen over the above cited prior art which are demonstrated in a manner commensurate in scope with the instant claims and which compare to the closest prior art.

Regarding claims 31 and 32: 

The prior art is silent as to any solvent exchange or solvent exchange time.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to perform the solvent exchange discussed above in the times of the instant claim 31 at the temperatures of the above claim 32 because such solvent exchanges in water take time, heating proteins too hot denatures them, and the lower temperatures increase water removal time and therefore overall solvent exchange time.

No unexpected results are seen over the above cited prior art which are demonstrated in a manner commensurate in scope with the instant claims and which compare to the closest prior art.


Regarding claims 59-62: 

The crosslinked resilins of Elvin crosslinked according to the method discussed above would have been expected to necessarily have the properties of the instant claims 59-62 because they are tyrosine crosslinked resilins which are expected to have the resilience and elasticity of such tyrosine crosslinked resilins, including the properties of the broad ranges of the instant claims 59-62 which contribute to the crosslinked resilin elasticity and resilience and other known properties of resilin as described by Elvin at page 1, line 16 to page 3, line 9.


3.      Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/104042 Elvin in view of WO 2013/030840 Shoseyov et al. and JP 2010-275496 Ikenaga et al., as applied to claims 1-3, 5-7, 11, 26, 27, 29, 31-33, 36, 38, 55, and 59-63 in paragraph 2 above, further in view of US Pat. Application Publication No. 2015/0344542 Osawa et al.

The discussion of paragraph 2 is repeated here in its entirety.
The prior art of paragraph 2 does not disclose using DMSO as the solvent to make the solutions of resilin of Elvin.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the resilin solutions of Elvin in view of Shoseyov and Ikenaga using DMSO as the solvent because Osawa, paragraphs [0015] and [0016]                     shows DMSO to be an effective solvent for hydrophilic proteins, which includes resilin because it is produced in aqueous form in the other prior art, and DMSO would have been expected to form the solutions of Elvin therefore.

4.      Claims 27, 28, 47-49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/104042 Elvin in view of WO 2013/030840 Shoseyov et al. and JP 2010-275496 Ikenaga et al., as applied to claims 1-3, 5-7, 11, 26, 27, 29, 31-33, 36, 38, 55, and 59-63 in paragraph 2 above, further in view of US Pat. Application Publication No. 2016/0175794 Domaske.
 
The discussion of paragraph 2 is repeated here in its entirety.
The prior art of paragraph 2 does not disclose using DMSO as the solvent to make the solutions of resilin of Elvin.

Regarding claims 27 and 28:

Elvin in view of Shoseyov and Ikenaga does not disclose the solvents of the instant claims 27 and 28.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the resilin solutions of Elvin in view of Shoseyov and Ikenaga using the solvents of the instant claims 27 and 28 as the solvent because Domaske, paragraph [0025] discloses glycols, which encompasses ethylene and propylene glycols, and glycerol in solvent amounts as plasticizers for proteins, plasticizers work based on their ability to solvate polymer, and therefore these plasticizers for proteins of Domaske would have been expected to act as solvent for the proteins of Elvin in view of Shoseyov and Ikenaga, e.g. their resilins.


Regarding claims 47-49 and 52:

Elvin in view of Shoseyov and Ikenaga does not disclose the blowing agents of the instant claims 47-49 and 52.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the resilin solutions of Elvin in view of Shoseyov and Ikenaga using the blowing agents of the instant claims 47-49 and 52 in making the foamed resilin of Elvin, page 18, lines 13-16 because Domaske, paragraphs [0026] and [0028] discloses sodium hydrogencarbonate, i.e. sodium bicarbonate, and carbon dioxide as blowing agents for foaming proteins, and these blowing agents would have been expected to give similar foaming in the resilins of Elvin in view of Shoseyov and Ikenaga.

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762